In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from a *451judgment of the Supreme Court, Queens County (LeVine, J.), dated July 19,1988, which denied the application.
Ordered that the judgment is affirmed, with costs.
The petitioner Morton Gruber, an Assistant Principal at the August Martin High School in Jamaica, New York, tripped and fell while walking up a staircase located within the school. The accident occurred on June 1, 1987; however, no application for leave to serve a late notice of claim was made until on or about May 9, 1988. Concluding that the petitioners, Morton Gruber and his wife, had failed to demonstrate any valid excuse for the delay, the Supreme Court denied the application. We affirm.
Whether to grant the relief requested by the petitioner is a question committed to the sound discretion of the court (see generally, Matter of Chmielewski v City of New York, 61 NY2d 1010; cf, Zarrello v City of New York, 61 NY2d 628). The Supreme Court did not exercise its discretion in an improvident manner when it denied the petitioners’ application on the basis that no adequate excuse for the delay had been demonstrated (see generally, Matter of D Andrea v City of Glen Cove Pub. Schools, 143 AD2d 747; see also, Matter of Cali [County of Suffolk], 132 AD2d 555; Matter of Perry v City of New York, 133 AD2d 692; Matter of Salo v Board of Educ., 117 AD2d 922; Matter of Morgan v City of Elmira, 115 AD2d 885). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.